EXHIBIT 99-23.p.vi December 5, 2008 CODE OF ETHICS PanAgora Asset Management, Inc. CODE OF ETHICS It is the personal responsibility of every PanAgora Employee to avoid any conduct that could create a conflict, or even the appearance of a conflict, with our fund shareholders and other clients, or to do anything that could damage or erode the trust our fund shareholders and other clients place in PanAgora and its Employees. TABLE OF CONTENTS OVERVIEW 4 PREAMBLE 8 GUIDELINES AND DEFINITIONS 10 SECTION I: PERSONAL SECURITIES RULES FOR ALL EMPLOYEES 16 A. Pre-clearance and the Restricted List 16 Rule 1 – Pre-clearance Requirements and the PTA System 16 Rule 2: PTA System and Restricted List 16 B. Prohibited Transactions 20 Rule 1: Short-Selling Prohibition 20 Rule 2: IPO Prohibition 20 Rule 3: Private Placement Pre-Approval Requirements 21 Rule 4: Trading with Material Non-Public Information 22 Rule 5: No Personal Trading with Client Portfolios 22 Rule 6: Special: Good Until Canceled Orders 23 Rule 7: Excessive Trading 23 C. Discouraged Transactions 24 Rule 1: Naked Options 24 D. Exempted Transactions 24 Rule 1: Involuntary Transactions 24 Rule 2: Special Exemptions 25 SECTION II: ADDITIONAL SPECIAL RULES FOR PERSONAL SECURITIES TRANSACTIONS OF ACCESS PERSONS AND CERTAIN INVESTMENT PROFESSIONALS 26 Rule 1: 90-Day Short Term Rule 26 Rule 2: 7-Day Rule 26 Rule 3: Blackout Rule 27 Rule 4: Contra Trading Rule 28 Rule 5: No Personal Benefit 29 SECTION III: GENERAL RULES FOR ALL EMPLOYEES 30 Rule 1: Compliance with All Laws, Regulations and Policies 30 Rule 2: Conflicts of Interest 30 Rule 3: Gifts and Entertainment Policy 30 Rule 4: Anti-bribery/Kickback Policy 33 Rule 5: Political Activities, Contributions/Solicitations and Lobbying Policy 34 Rule 6: Confidentiality of PanAgora Business Information 35 Rule 7: Roles with Other Entities 35 Rule 8: Role as Trustee or Fiduciary Outside PanAgora 36 Rule 9: Investment Clubs 37 Rule 10: Business Negotiations for PanAgora 37 Rule 11: Accurate Records 37 Rule 12: Immediate Family Members’ Conflict Policy 38 Rule 13: NPAs 38 2 Rule 14: Computer and Network Use Policies 40 Rule 15: CFA Institute Code of Ethics 40 Rule 16: Privacy Policy 40 Rule 17: Anti-money Laundering Policy 42 Rule 18: Record Retention 42 SECTION IV: REPORTING REQUIREMENTS FOR ALL EMPLOYEES 43 Rule 1: Broker Confirmations and Statements 43 Rule 2: Access Persons – Quarterly Transaction Report 44 Rule 3: Access Persons – Initial/Annual Holdings Report 45 Rule 4: Certifications 45 Rule 5: Outside Business Affiliation 45 Rule 6: Reporting of Irregular Activity 45 Rule 7: Ombudsman 45 SECTION V: EDUCATION REQUIREMENTS 46 Rule 1: Distribution of Code 46 Rule 2: Annual Training Requirement 46 SECTION VI: COMPLIANCE AND APPEAL PROCEDURES 47 A. Restricted List 47 B. Consultation of Restricted List 47 C. Request for Determination 47 D. Request for Ad Hoc Exemption 47 E. Appeal to Code of Ethics Officer with Respect to Restricted List 48 F. Information Concerning Identity of Compliance Personnel 48 SECTION VII: SANCTIONS 49 APPENDIX A: POLICY STATEMENT CONCERNING INSIDER TRADING PROHIBITIONS 51 PREAMBLE 51 DEFINITIONS: Insider Trading 52 SECTION I: Rules Concerning Inside Information 54 Rule 1: Inside Information 54 Rule 2: Material, Non-Public Information 54 Rule 3: Reporting of Material, Non-Public Information 55 SECTION II: Overview of Insider Trading 57 APPENDIX B: POLICY STATEMENT REGARDING EMPLOYEE TRADES IN SHARES OF PANAGORA CLOSED-END FUNDS 62 APPENDIX C: CONTRA-TRADING RULE CLEARANCE FORM 63 APPENDIX D: CFA INSTITUTE CODE OF ETHICS AND STANDARDS OF PROFESSIONAL CONDUCT 64 3 OVERVIEW This overview is provided only as a convenience and is not intended to substitute for a careful reading of the complete document.As a condition of continued employment, every PanAgora Employee is required to read, understand, and comply with the provisions of the entire Code.Additionally, Employees are expected to comply with the policies and procedures contained within PanAgora’s Compliance Program, which can be accessed online through PAMZone or in hard copy through the Code of Ethics Officer. It is the personal responsibility of every PanAgora Employee to avoid any conduct that could create a conflict, or even the appearance of a conflict, with our fund shareholders or other clients, or do anything that could damage or erode the trust our clients place in PanAgora and its Employees.This is the spirit of the Code.In accepting employment at PanAgora, every Employee accepts the absolute obligation to comply with the letter and the spirit of the Code.Failure to comply with the spirit of the Code is just as much a violation of the Code as failure to comply with the written rules of the Code. The rules of the Code cover activities, including Personal Securities Transactions, of PanAgora Employees, certain Immediate Family Members of Employees, and entities (such as corporations, trusts, or partnerships) that Employees may be deemed to control or influence. Sanctions will be imposed for violations of the Code.Sanctions may include monetary fines, bans on personal trading, reductions in salary increases or bonuses, disgorgement of trading profits, suspension of employment, and termination of employment.The proceeds resulting from monetary sanctions will be given to a charity chosen by the Code of Ethics Officer. Insider trading PanAgora Employees are forbidden to buy or sell any Security while either PanAgora or the Employee is in possession of material, non-public information (inside information) concerning the Security or the issuer.A violation of PanAgora’s insider trading policies may result in criminal and civil penalties, including imprisonment, disgorgement of profits, and substantial fines.An Employee aware of or in possession of inside information must report it immediately to the Code of Ethics Officer or the Deputy Code of Ethics Officer.See Appendix A: Overview of Insider Trading. Conflicts of interest The Code imposes limits on activities of PanAgora Employees where the activity may conflict with the interests of PanAgora or its clients.These include limits on the receipt and solicitation of gifts and on service as a fiduciary for a person or entity outside of PanAgora. For example, PanAgora Employees generally may not accept gifts over $100 in total value in a calendar year from any entity or any supplier of goods or services to PanAgora.In addition, a PanAgora Employee may not serve as a director of any corporation or other entity without prior written approval of the Code of Ethics Officer, and PanAgora Employees may not be members of investment clubs. 4 Confidentiality Information about PanAgora Clients and PanAgora investment activity and research is proprietary and confidential and may not be disclosed or used by any PanAgora Employee outside PanAgora without a valid business purpose. PanAgora sub-advised mutual funds Employees are responsible for providing transaction and holdings reports related to shares of any open-end funds sub-advised by PanAgora as described in Section IV. Personal securities trading PanAgora Employees may not buy or sell any Security for their own account without clearing the proposed transaction in advance.Clearance is facilitated through the Personal Trading Assistant (PTA).See Section I for exemptions from this requirement. PanAgora Employees may not buy any securities in an IPO or in a Private Placement, except in limited circumstances when prior written authorization is obtained. Pre-clearance must be obtained in advance, between 9:00 a.m. and 4:00 p.m. Eastern Standard Time (EST) on the day of the trade.A pre-clearance is valid only for the day it is obtained.PanAgora Employees are strongly discouraged from engaging in excessive trading for their personal securities accounts.Employees will be prohibited from making more than 10 trades in individual securities within a quarter.Trading in excess of this level will be reviewed with the Code of Ethics Oversight Committee. Short Selling PanAgora Employees are prohibited from Short Selling any Security, whether or not it is held in a PanAgora Client portfolio, except that Short Selling against broad market indexes, Short Selling Broad-Based ETFs, and Short Selling Against the Box are permitted.Note, however, that Short Selling Against the Box or otherwise hedging an investment in shares of Power Corporation of Canada, Power Financial Corporation, and Great-West Lifeco Inc. stock is prohibited. Confirmations of trading and periodic account statements All PanAgora Employees must have their brokers send duplicate confirmations and statements of transactions in Personal Brokerage Accounts, including transactions of those who share the same household as the Employee or for accounts over which the Employee has investment discretion, to the Code of Ethics Officer.Employees must enter a broker account profile into PTA, then the Code of Ethics Administrator will: (a) provide an authorization letter from PanAgora to hold the account; and (b) provide instructions to the broker in establishing the Rule 407 Letter from PanAgora for setting up the Employee’s Personal Brokerage Account. 5 Quarterly and annual reporting All employees of PanAgora are Access Persons.Access Persons must report all their securities transactions in each calendar quarter to the Code of Ethics Officer within 15 days after the end of the quarter.All Access Persons must disclose all personal securities holdings (even those to which pre-clearance may not apply) upon commencement of employment, quarterly and thereafter on an annual basis.If you fail to report as required, salary increases and bonuses may be reduced.Egregious conduct, e.g., willful failures to report, will be subject to harsher sanctions, which may include termination of employment. Initial Public Offerings (IPOs) and Private Placements PanAgora Employees may not buy any securities in an IPO or in a Private Placement, except in limited circumstances when prior written authorization is obtained. Personal securities transactions by Access Persons and Investment Professionals The Code imposes special restrictions on Personal Securities Transactions by Access Persons and Investment Professionals, which are summarized as follows. (Refer to Section II for details): • 90-Day Short Term Holding Period. No Access Person shall purchase and then sell at a profit, or sell and then repurchase at a lower price, any security or related derivative security within 90 calendar days. • 7-Day Rule. Before an Investment Professional places an order to buy a Security for any portfolio his team manages, he must sell from his personal account any such Security or related derivative Security purchased within the preceding seven calendar days and disgorge any profit from the sale. • Blackout Rule. No Investment Professional may sell any Security or related derivative Security for her personal account until seven calendar days have passed since the most recent purchase of that Security or related derivative Security by any portfolio managed by her team. No Investment Professional may buy any Security or related derivative Security for his personal account until seven calendar days have passed since the most recent sale of that Security or related derivative Security by any portfolio managed by his team. • Contra-Trading Rule.No Investment Professional may sell out of her personal account any Security or related derivative Security that is held in any portfolio managed by her team unless she has received the written approval of an appropriate Director in her group and the Code of Ethics Officer or his designee. 6 • No Investment Professional may cause a PanAgora Client to take action for the individual’s own personal benefit. 7 PREAMBLE It is the personal responsibility of every PanAgora Employee to avoid any conduct that would create a conflict, or even the appearance of a conflict, with our fund shareholders or other clients, or do anything that could damage or erode the trust our clients place in PanAgora and its Employees.This is the spirit of the Code.In accepting employment at PanAgora, every Employee also accepts the absolute obligation to comply with the letter and the spirit of the Code.Failure to comply with the spirit of the Code is just as much a violation of the Code as failure to comply with the written rules of the Code.Sanctions will be imposed for violations of the Code, including the Code’s reporting requirements. Sanctions will include bans on personal trading, reductions in salary increases or bonuses, disgorgement of trading profits, suspension of employment, and termination of employment. PanAgora is required by law to adopt a Code.The purposes of the law are to ensure that companies and their employees comply with all applicable laws and to prevent abuses in the investment advisory business that can arise when conflicts of interest exist between the employees of an investment advisor and its clients.By adopting and enforcing a Code, we strengthen the trust and confidence reposed in us by demonstrating that, at PanAgora, client interests come before personal interests. The Code that follows represents a balancing of important interests.On the one hand, as a registered investment advisor, PanAgora owes a duty of undivided loyalty to its clients, and must avoid even the appearance of a conflict that might be perceived as abusing the trust they have placed in PanAgora.On the other hand, PanAgora does not want to prevent conscientious professionals from investing for their own accounts where conflicts do not exist or are so attenuated as to be immaterial to investment decisions affecting PanAgora Clients. When conflicting interests cannot be reconciled, the Code makes clear that, first and foremost, PanAgora Employees owe a fiduciary duty to PanAgora Clients.In most cases, this means that the affected Employee will be required to forego conflicting Personal Securities Transactions.In some cases, personal investments will be permitted, but only in a manner that, because of the circumstances and applicable controls, cannot reasonably be perceived as adversely affecting PanAgora Client portfolios or taking unfair advantage of the relationship PanAgora Employees have to PanAgora Clients. The Code contains specific rules prohibiting defined types of conflicts.Because every potential conflict cannot be anticipated in advance, the Code also contains certain general provisions prohibiting conflict situations.In view of these general provisions, it is critical that any individual who is in doubt about the applicability of the Code in a given situation seek a determination from the Code of Ethics Officer about the propriety of the conduct in advance.The procedures for obtaining such a determination are described in Section VI of the Code. 8 It is critical that the Code be strictly observed.Not only will adherence to the Code ensure that PanAgora renders the best possible service to its clients, it will ensure that no individual is liable for violations of law. It should be emphasized that adherence to this policy is a fundamental condition of employment at PanAgora.Every Employee is expected to adhere to the requirements of this Code despite any inconvenience that may be involved.Any Employee failing to do so may be subject to such disciplinary action, including financial penalties and termination of employment, as determined by the Code of Ethics Officer, the Code of Ethics Oversight Committee or the Chief Executive Officer of PanAgora. 9 GUIDELINESAND DEFINITIONS Guidelines Gender references — Gender references in the Code alternate. Rule of construction regarding time periods — Unless the context indicates otherwise, time periods used in the Code shall be measured inclusively, i.e., beginning on the dates from which the measurement is made. Exceptions
